TYSON, J.
The only matter of omission from the original minute entry was the formal adjudication by the court of the guilt of the defendant. The entries by the judge, as shown by his bench notes, show a finding of guilt by him, the assessment of a fine of five dollars and a confession of judgment by defendant and certain persons as his sureties, etc., etc. The entry thereof upon the minutes of the court was a mere clerical duty of the clerk, guided and directed by these entries, covering and determining the issues committed to the trial judge for decision. “These entries and the law, in other words, *71show what the judgment should .have been and-what the court must be presumed to have intended it should be;, and it becomes the clerk’s duty to enter on the record such judgment as the law required should be entered, upon the finding of issues in the case, in the manner evidenced by these bench notes. * * This clerical duty having been omitted at the term of the court at which it should have been discharged, there can be no doubt of the court’s power to order the entry of record to be made at a subsequent term; the law and the evidence furnishing the data necessary to the 'exercise of the power.’’—Kuehlthau v. The State, 92 Ala. 91. See also May v. Hassell, 4 Stew. & Port. 222.
Affirmed.